DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 12 and 20.
Pending: 1-20.
IDS
Applicant’s IDS(s) submitted on 04/20/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11-12 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by MARUYAMA (US 20200286547 A1).

Re: Independent Claim 1, MARUYAMA discloses a storage device (MARUYAMA Fig. 1) comprising:
a memory device including a temperature sensor (MARUYAMA Fig. 1: 21a-21p, 201s and 15); and
a memory controller (MARUYAMA Fig. 1: 10) configured to:
acquire, from the memory device, temperature information sensed by the temperature sensor for a temperature management period (MARUYAMA Figs. 1, 4-8: Abstract and ¶¶ [0013], [0037]; see also ¶¶ [0094]-[0109]), 
perform a performance limiting operation of limiting performance of the memory device according to the temperature information (MARUYAMA Figs. 1, 4-8 and ¶¶ [0003], [0012]; S106), 
calculate the temperature management period by using the temperature information (MARUYAMA Figs. 4-8 and pertinent descriptions in ¶¶ [0068]-[0085] and [0087]), and
update the temperature management period by using history information on a performance history of the performance limiting operation (MARUYAMA Figs. 4-8, ¶¶ [0068]-[0085] and [0087]; e.g. S105).

Re: Claim 11, MARUYAMA discloses all the limitations of claim 1 on which this claim depends. MARUYAMA further discloses:
wherein, when a temperature of the memory device corresponding to the temperature information is higher than a third temperature, the memory controller performs the performance limiting operation of limiting the performance of the memory device (MARUYAMA Fig. 2 and ¶ [0035]).

Re: Independent Claim 12, MARUYAMA discloses method for operating a storage device (MARUYAMA Fig. 1) including a temperature sensor (MARUYAMA Fig. 1: 21a-21p, 201s and 15), the method comprising:
acquiring temperature information sensed by the temperature sensor for a temperature management period (MARUYAMA Figs. 1, 4-8: Abstract and ¶¶ [0013], [0037]; see also ¶¶ [0094]-[0109]);
performing a performance limiting operation of limiting performance of the storage device according to the temperature information (MARUYAMA Figs. 1, 4-8 and ¶¶ [0003], [0012]; S106);
calculating a minimum period and a maximum period of the temperature management period by using the temperature information (MARUYAMA Figs. 4-8 and pertinent descriptions in ¶¶ [0068]-[0085] and [0087]);
and updating the temperature management period by using history information on a performance history of the performance limiting operation, the minimum period, and the maximum period (MARUYAMA Figs. 4-8, ¶¶ [0068]-[0085] and [0087]; e.g. S105).

Re: Claim 19, MARUYAMA discloses all the limitations of claim 12 on which this claim depends. MARUYAMA further discloses:
further comprising storing the temperature information and a number of times the performance limiting operation is performed from after power is applied to the storage device (MARUYAMA Figs. 4, 7 and ¶¶ [0069] and [0112] “…the CPU 11 counts the number of times of performing data writing, data reading, and/or data erasing for each memory chip 21.”).

Re: Independent Claim 20, MARUYAMA discloses a storage device (MARUYAMA Fig. 1)  comprising:
a memory device including a temperature sensor (MARUYAMA Fig. 1: 21a-21p, 201s and 15); and
a memory controller (MARUYAMA Fig. 1: 10) configured to:
perform a temperature management operation including a temperature acquisition operation of acquiring temperature information sensed by the temperature sensor from the memory device (MARUYAMA Figs. 1, 4-8: Abstract and ¶¶ [0013], [0037]; see also ¶¶ [0094]-[0109]) and a performance limiting operation of limiting performance of the memory device according to the temperature information (MARUYAMA Figs. 1, 4-8 and ¶¶ [0003], [0012]; S106);
calculate a temperature variation per a unit of time, based on the temperature information on the temperature management operation and previous temperature information on a first temperature management operation performed before the temperature management operation and a time amount between a time point of starting temperature management operation (MARUYAMA Figs. 4-8 and pertinent descriptions in ¶¶ [0068]-[0085] and [0087]) and a time point of starting the first temperature management operation (MARUYAMA Figs. 4-8, ¶¶ [0068]-[0085] and [0087]; e.g. S105);
calculate a first point in time and a second point in time to start a second temperature management operation to be performed after the temperature management operation, based on the temperature variation per a unit of time (MARUYAMA Figs. 2-6 and ¶¶ [0032]-[0035] disclose various temperature thresholds for different data transfer rates); and
determine a final point in time to start the second temperature management operation by using the temperature information (MARUYAMA Figs. 4-8, ¶¶ [0068]-[0085] and [0087]; e.g. S105), an
accumulated number of times the performance limiting operation is performed, the first point in time, and the second point in time (MARUYAMA Figs. 4-8, ¶¶ [0068]-[0085] and [0087]; e.g. S105).
Prior art made of record and not relied upon are considered pertinent to current application disclosure. 
KIM (US 20140016421 A1) discloses a semiconductor memory device which stores refresh period information thereby adjusting a refresh period and a method of operating the same. The semiconductor memory device includes a cell array and a refresh information storing unit. The cell array includes one or more cell regions each having a plurality of memory cells. The refresh information storing unit is configured to store first information including a first refresh period and second information including a second refresh period in correspondence to each of the cell regions. Memory cells included in each of the cell regions are refreshed at the first refresh period according to the first information in a first refresh time band and are refreshed at the second refresh period according to the second information in a second refresh time band.
MASUBUCHI (US 20200034068 A1) discloses an embodiment including a controller that acquires temperature data periodically while receiving a first mode designating signal, writes the temperature data into a nonvolatile storage while or after the first mode designating signal, acquires temperature data after a lapse of a predetermined time from designation of the second mode, writes the temperature data into the nonvolatile storage while or after a lapse of a predetermined time since the designation of the second mode, acquires temperature data at a timing of changing from the second mode to the first mode, and write the acquired temperature data into the nonvolatile storage at or after the timing of changing from the second mode to the first mode.

Allowable Subject Matter
Claim(s) 2-10 and 13-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re: Claim 2 (and dependent claims 3-10), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
a period determiner configured to:
determine, as a current temperature reflected period, one of the minimum period, the maximum period, and an arithmetic mean value of the minimum period and the maximum period according to the temperature information, and
determine a history reflected period according to a number of times the performance limiting operation is performed from after power is applied to the storage device; and
a period updater configured to update the temperature management
period by using the current temperature reflected period, the history reflected period, the minimum period and the maximum period.

Re: Claim 13 (and dependent claims 14-18), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the minimum period and the maximum period are calculated by using a temperature variation per a unit of time within each temperature management period and a reference temperature management period.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov